DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires that the silica content X1 is less than X2, while at the same time silica particles with silica content X2 comprise a polymer.  Therefore, it appears that X1 cannot be pure silica, and must have some other component in order to satisfy the requirement that X2 is greater than X1.  This is not clearly stated in the claim.
Having only silica particles is equivalent to a silica content of 100%.  Claim 1 requires that X1 must be less than 100% because it must be less than X2.  X2 is necessarily less than 100% because the second set of silica particles also comprises a polymer (wt% of silica + wt% of polymer).  Claim 1 appears to already require that the silica particles are polymer-encapsulated, 
Claims 3-13 fail to cure the indefiniteness of the base claim, and are therefore also rejected.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (US 2017/0226381 A1) in view of Partch et al (US 2006/0032146 A1) and Reiss et al (US 2015/0102012 A1).
	Lan discloses a method for polishing a semiconductor substrate [0001], [0196] having a front surface and a back surface generally parallel to the front surface (a “wafer” has front and back surfaces [0196]), the method comprising
	contacting the front surface of the substrate with a polishing pad [0198] in the presence of a polishing slurry [0200], the polishing slurry comprising:
	a first set of silica particles A1 [0067], the silica particles having a silica content of X1 wt% (silica within a polymer matrix, [0068]-[0069], which has an unknown silica content, but at least some amount of silica X1);
	a second set of silica particles A2 [0116], the second set of silica particles comprises core-shell particles disclosed in the prior art [0127].
	However, Lan does not explicitly disclose the core-shell particles as polymer encapsulated silica particles.  Partch teaches an example of useful core-shell particles for polishing slurry compositions.  Partch teaches that a cellulose polymer [0029], [0022] may be coated on silica particles [0016] to form an inner particle core and an outer polymeric shell [0014].  Partch teaches that these are useful for the polishing of semiconductor devices [0003].

	It is unclear from the combination of Lan and Partch as to what the relative values of X1 and X2 are.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited X1 and X2 relative silica content as cited in claim 1 because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	By providing a core-shell particle as disclosed by the modified slurry of Lan, there is necessarily an X1 and an X2 content.  However, there are a finite number of choices as to their relative amounts – greater than, less than, or equal.  It would have been obvious to pursue all of these options in a quest to determine the optimal amount for polishing a particular material. 
	Reiss teaches that changing the ratio of a first abrasive particle and a second abrasive particle is a known parameter to tune the polishing process.  Reiss combines a first abrasive particle, such as ceria [0012] with a second abrasive such as surface-modified silica [0012].  The surface-modified silica has a metal oxide (silica) content X2ʹ (a value less than 100% because the surface is modified) that is less than the first abrasive metal oxide (ceria) content X1ʹ  (100% because it is pure ceria).  
ʹ and  X1ʹ change when varying the concentration from 1:1 to 15:1, however the ratio of X1ʹ : X2ʹ  also necessarily changes because the contents of the first and second abrasives change.  While these are different particles from Lan, Reiss nonetheless teaches than varying the concentration is useful to provide a polishing composition with best results.  Therefore, it is within the scope of one skilled in the art to vary the relative X1 and X2 content to achieve the best polishing results.
	Accordingly, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited X1 and X2 amounts in the method of Lan because it is obvious to try and obvious to vary the concentrations of the total abrasive and surface modification content, thereby also changing the content of the silica content itself, in order to obtain desired polishing results as taught by Reiss.
	As to claim 2, see the rejection of claim 1.
	As to claim 3, the amount of removal is a relative term, and depends on the desired structure desired.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to remove the cited amount as an obvious matter of design choice.  
	As to claim 4, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited diameter of the substrate in the modified method of Lan as an obvious matter of design choice because such a modification would have involved a mere change in the size of a component.  A change of size is generally In re Rose, 105 USPQ 237 (CCPA 1955).
	As to claim 5, see the rejection of claim 1 in which optimizing the relative concentrations is obvious to obtain the best polishing results.
	As to claim 6, Lan discloses A1 particle sizes of 10-1000 nm, more preferably 50-250 nm [0071], and A2 particle sizes of 5-500 nm, more preferably 35 to 135 nm [0129].  These ranges overlap with the cited ranges.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
	As to claims 6-7, the amount of roll-off is a relative term that depends on the compositions of the polishing system materials present, parameters of the process, and the dimensions of the surface being polished.  These all appear to be optimizable for best results.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited roll-off amount in order to optimize the process for best results.  See MPEP 2144.05, II. 
	As to claim 9, Lan discloses a stable formulation where no phase separation occurs [0026], colloidal silica [0103] and providing protective colloids [0109], which is consistent with a colloid.
	
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (US 2017/0226381 A1) in view of Partch et al (US 2006/0032146 A1) and Reiss et al (US 2015/0102012 A1), as applied to claim 7, and further in view of SEMI M69-0307 (SEMI 2007).
As to claim 8, SEMI 2007 teaches the measurement protocol for roll-off is known in the art.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the cited protocol in the modified method of Lan because SEMI 2007 teaches it is a useful protocol for measuring roll-off amount. 
	
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pitney et al (US 8,330,245 B2) in view of Lan et al (US 2017/0226381 A1), Partch et al (US 2006/0032146 A1) and Reiss et al (US 2015/0102012 A1).
	As to claim 10, Pitney discloses a method for producing a silicon-on-insulator structure having a silicon device layer 25, a handle wafer 10 and a dielectric layer 15 between the device layer and the handle wafer (Fig.3), the method comprising:
	polishing a donor wafer (“polished front surface of a donor wafer” col.4, lines 30-31);
	forming a dielectric layer 15 on a front surface of the donor wafer (col.4, lines 29-31);
	bonding the dielectric layer to a handle wafer to form a bonded structure 20 (col.5, lines 23-25); and 
	cleaving the bonded structure at a cleave plane such that a portion of the donor wafer remains bonded to the handle wafer to form the device layer (col.6, lines 20-23, 52-60).
	Pitney fails to disclose how to polish the donor wafer.
	The discussion of modified Lan from above is repeated here. Lan as modified by Partch and Reiss teaches that polymer-encapsulated silica particles are useful to reduce scratching during the polishing process [0023].
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide polymer-encapsulated silica particles in 
	As to claim 11, Pitney discloses that an additional planarization step is optional (col.5, lines 33-36), which reads on the claim limitation of not having it present because it is not required.
	As to claim 12, Pitney discloses that the silicon layer extends 98.9-99.9% of the radius (col.2, lines 29-30) and to use a 200 mm wafer (col.4, line 27), which provides the cited extension of the silicon layer (98.9 mm which is about 98.2 mm).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,128,146.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘146 fully encompass the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713